Citation Nr: 1004262	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  09-07 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss and, if so, whether service 
connection is warranted.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
tinnitus and, if so, whether service connection is 
warranted.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to March 
1973.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

In August 2009, the Veteran presented hearing testimony 
before the undersigned Veterans Law Judge at a Travel Board 
hearing held at the RO.  A transcript of the hearing is 
associated with the claims file.   

The reopened issues of entitlement to service connection for 
bilateral hearing loss and tinnitus are herein REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notice when further action 
is required by the appellant.

FINDINGS OF FACT

1.  In an unappealed August 2005 rating decision, the RO 
denied the Veteran's claims of service connection for 
bilateral hearing loss and tinnitus, on the bases that the 
Veteran's service treatment records (STRs) did not show 
complaint, treatment, or diagnosis of hearing loss or 
tinnitus during service and there was no evidence of a 
current disability.      

2.  The August 2005 RO rating decision was not appealed, and 
is therefore final.

3.  Evidence received subsequent to the August 2005 rating 
decision relates to an unestablished fact necessary to 
substantiate the claims.


CONCLUSIONS OF LAW

1.  The August 2005 RO rating decision is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004).  

2.  New and material evidence has been presented, and the 
claim of entitlement to service connection for bilateral 
hearing loss is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 
7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.302, 
20.1103 (2009).  

3.  New and material evidence has been presented, and the 
claim of entitlement to service connection for tinnitus is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 
2002); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

For reasons explained in greater detail below, the Board 
finds the Veteran's claims to be reopened by way of the 
submission of new and material evidence.  Thus, with respect 
to the requests to reopen the Veteran's previously 
disallowed claims, the Board finds that any possible errors 
on the part of VA that may exist in fulfilling its duties 
under the VCAA are rendered moot.

Further, the reopened claims are being remanded to RO for 
additional development.  Thus, no discussion regarding VA's 
fulfillment of its duties to notify and assist in the 
reopened claims is necessary. 

II.  New and Material Evidence

As a preliminary matter, the Board notes that the Veteran's 
current claims involving bilateral hearing loss and tinnitus 
are based upon the same factual bases as his previous 
claims, which were denied in the August 2005 rating decision 
that became final.  As such, it is appropriate for the Board 
to consider both of these claims as requests to reopen the 
previously denied claims.  Boggs v. Peake, 520 F.3d. 1330 
(Fed. Cir. 2008).

A review of the record reveals that the RO determined that 
new and material evidence sufficient to reopen the claims 
had been presented and reopened the Veteran's claims on such 
basis.  However, in Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that 
the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 
establishes a legal duty for the Board to consider the issue 
of new and material evidence regardless of the RO's 
determination as to that issue.  The Board may not consider 
a previously and finally disallowed claim unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find. 

In the present case, the Veteran's requests to reopen his 
previously disallowed claims were filed in June 2007.  

Effective from August 29, 2001, "new" evidence is defined 
as evidence not previously submitted to agency decision- 
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009). 

If the evidence is new, but not material, the inquiry ends 
and the claim cannot be reopened.  Smith v. West, 12 Vet. 
App. 312, 314 (1999).  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The evidence is presumed credible for the 
purposes of reopening a claim, unless it is inherently false 
or untrue or, if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992).

A.  Bilateral Hearing Loss

The Veteran initially filed a claim for bilateral hearing 
loss in May 2005, and the RO denied the claim in the August 
2005 rating decision.  The RO explained that the Veteran's 
STRs showed no complaints, treatment, or diagnosis of 
hearing loss in service and there was no evidence of a 
current disability.  The pertinent evidence of record at the 
time of the August 2005 rating decision included the 
Veteran's STRs and VA treatment records from January 2003 to 
June 2005.  The Veteran received notification of the rating 
decision and his appellate rights in August 2005; however, 
he did not appeal the decision.  Thus, the August 2005 
rating decision is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

The pertinent evidence associated with the claims folder 
since the August 2005 denial of the Veteran's claim consists 
of VA treatment records dated from July 2005 to December 
2008, the February 2008 VA audiological examination report, 
the August 2009 Board hearing transcript, a medical article 
regarding sensorineural hearing loss, and additional written 
statements submitted by the Veteran and/or his 
representative.    

After careful review of the evidence received since the 
August 2005 rating decision, the Board finds that it 
qualifies as new and material evidence and is, therefore, 
sufficient to reopen the claim.  In particular, the Board 
notes a VA treatment record dated in July 2005 shows that 
the Veteran demonstrated auditory thresholds within normal 
limits from 250 to 1500 Hertz (Hz) in the right ear, and 
from 250 to 2000 Hz in the left ear but was noted to have 
bilateral severe sensorineural hearing loss at 4000 Hertz 
(Hz) at that time.  Also, the February 2008 VA audiological 
examination report includes a diagnosis of bilateral 
sensorineural hearing loss at 2000 Hz and above on the 
right, and at 3000 Hz and above on the left.  Review of 
these auditory thresholds demonstrated by the Veteran at the 
February 2008 audiological examination further show that he 
has a bilateral hearing impairment as defined by 38 C.F.R. 
§ 3.385.  The evidence considered by VA at the time of the 
August 2005 rating decision did not show the Veteran 
diagnosed with hearing loss.  
     
Thus, in summary, the evidence associated with the claims 
folder since the August 2005 denial may be considered new 
because it was not before VA at the time of that decision.  
In addition, the evidence discussed above is also material 
because it does relate to a previously unestablished fact 
necessary to substantiate the Veteran's claim.  
Specifically, this evidence shows that the Veteran has a 
current hearing disability.  Accordingly, because the Board 
has determined that new and material evidence has been 
presented, the Veteran's claim of entitlement to service 
connection for bilateral hearing loss is reopened.  However, 
as will be explained below, additional development is needed 
before the Board may proceed to adjudicate the merits of the 
claim.     

B.  Tinnitus

The Veteran initially filed a claim for tinnitus in May 
2005, and the RO denied the claim in the August 2005 rating 
decision.  The RO explained that the Veteran's STRs showed 
no complaints, treatment, or diagnosis of tinnitus in 
service and there was no evidence of a current disability.  
The pertinent evidence of record at the time of the August 
2005 rating decision included the Veteran's STRs and VA 
treatment records from January 2003 to June 2005.  The 
Veteran received notification of the rating decision and his 
appellate rights in August 2005; however, he did not appeal 
the decision.  Thus, the August 2005 rating decision is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004).  

The pertinent evidence associated with the claims folder 
since the August 2005 denial of the Veteran's claim consists 
of VA treatment records dated from July 2005 to December 
2008, the February 2008 VA audiological examination report, 
the August 2009 Board hearing transcript, a medical article 
regarding sensorineural hearing loss, and additional written 
statements submitted by the Veteran and/or his 
representative.    

After careful review of the evidence received since the 
August 2005 rating decision, the Board finds that it 
qualifies as new and material evidence and is, therefore, 
sufficient to reopen the claim.  In particular, the Board 
notes the Veteran reported in several written statements as 
well as at the February 2008 and August 2009 Board hearing 
that he has tinnitus.  The Veteran is competent to report 
his experience of tinnitus.  See Charles v. Principi, 16 
Vet. App. 370, 374 (2002) (finding Veteran competent to 
testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the 
five senses).  Further, his statements are presumed credible 
for the purposes of reopening the claim.  See Duran, supra.   
It is also observed that the February 2008 audiological 
examiner appeared to find the Veteran's reports of tinnitus 
credible, because she rendered an opinion regarding the 
relative probability that tinnitus was related to acoustic 
trauma in service.  The evidence considered by VA at the 
time of the August 2005 rating decision did not show that 
the Veteran had been diagnosed with tinnitus.  
     
Thus, in summary, the evidence associated with the claims 
folder since the August 2005 denial may be considered new 
because it was not before VA at the time of that decision, 
and the evidence discussed above is also material because it 
does relate to a previously unestablished fact necessary to 
substantiate the Veteran's claim.  Particularly, this 
evidence shows that the Veteran has current tinnitus.  
Accordingly, because the Board has determined that new and 
material evidence has been presented, the Veteran's claim of 
entitlement to service connection for tinnitus is reopened.  
However, as will be explained below, additional development 
is needed before the Board may proceed to adjudicate the 
merits of the claim.     


ORDER

New and material evidence has been presented, and the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss is reopened.  

New and material evidence has been presented, and the 
Veteran's claim of entitlement to service connection for 
tinnitus is reopened.  


REMAND

For reasons explained above, the Board has now found the 
Veteran's claims of service connection for bilateral hearing 
loss and tinnitus to be reopened by way of the submission of 
new and material evidence.  After careful review of the 
evidence, however, the Board also finds that additional 
development is needed before the Board may proceed to 
evaluate the Veteran's claims on the merits.  

The record reflects that the Veteran was provided with a VA 
audiological examination in February 2008 in connection with 
his claims.  At that time, the examining audiologist 
concluded that it is unlikely that his bilateral hearing 
loss or his tinnitus were caused by acoustic trauma in the 
Army, based on her examination and interview of the Veteran 
and review of the claims folder.  She reasoned that the 
Veteran's October 1970 pre-induction physical, a hearing 
examination dated in September 1972 performed after he was 
diagnosed with Bell's palsy, and the January 1973 separation 
physical all showed normal hearing in both ears, and the 
evidence indicated that his hearing was not damaged while he 
was in service.  

At the time of the February 2008 audiological examination, 
the Veteran had only asserted that his hearing loss and 
tinnitus were related to acoustic trauma in service.  
However, at the August 2009 Board hearing, the Veteran 
submitted a medical article entitled "Sensorineural Hearing 
Loss in Adults" dated in May 1998.  The article discussed 
the fact that neurologic disorders are a known cause of 
sensorineural hearing loss in adults.  The Veteran's 
representative asserted at the Board hearing that the 
Veteran's hearing loss and tinnitus may be related to Bell's 
palsy, a neurologic disorder, and urged the Board to 
consider whether service connection may be warranted on that 
basis.  See August 2009 Travel Board hearing transcript, pp. 
4, 21.  Notably, he was diagnosed with Bell's palsy in 
service, as noted above, and was granted service connection 
for the disability in a May 1973 rating decision with a 
noncompensable disability rating and effective date of March 
15, 1973, the day after his separation from active military 
service.  Bell's palsy is defined as unilateral facial 
paralysis of sudden onset due to lesion of the facial nerve 
and resulting in characteristic distortion of the face.  See 
Dorland's Illustrated Medical Dictionary at 1353 (30th ed. 
2003).  Thus, it is a neurologic disorder.     

The Board is required to consider all theories of 
entitlement raised either by the claimant or by the evidence 
of record as part of the non-adversarial administrative 
adjudication process.  Robinson v. Shinseki, 557 F.3d 1355 
(Fed. Cir. 2009).  Based on the record, VA must consider 
whether service connection for the Veteran's claimed hearing 
loss and tinnitus is warranted on a direct basis or as 
secondary to Bell's palsy.  However, the February 2008 VA 
audiological examiner only considered direct service 
connection due to in-service acoustic trauma in rendering 
her opinion.  In light of the Veteran's recent assertion 
that his claimed hearing disorders may be related to his 
service-connected disability of Bell's palsy, the Board 
finds that the audiological examiner's opinion is no longer 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007).  Thus, a remand for another medical examination and 
medical nexus opinion is warranted in this case.   

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for appropriate 
examination of his claimed hearing loss 
and tinnitus.  The claims file, to include 
a copy of this Remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished and all findings reported in 
detail. 

a.  The examiner should identify any 
hearing loss and/or tinnitus which have/has 
been demonstrated by the Veteran since 
filing his claim in June 2007.  

b.  The examiner should state whether it is 
at least as likely as not (i.e., to at 
least a 50 percent degree of probability) 
that any identified current hearing loss is 
related to active military service, to 
include any acoustic trauma or 
symptomatology shown therein, or otherwise, 
whether hearing loss was caused or 
aggravated by the service-connected Bell's 
palsy; or whether such a relationship to 
service, causation, or aggravation is 
unlikely (i.e., a probability of less than 
50 percent.)

c.  The examiner should also state whether 
it is at least as likely as not (i.e., to 
at least a 50 percent degree of 
probability) that any identified current 
tinnitus is related to active military 
service, to include any acoustic trauma or 
symptomatology shown therein or, otherwise, 
whether tinnitus was caused or aggravated 
by the service-connected Bell's palsy; or 
whether such a relationship to service, 
causation, or aggravation is unlikely 
(i.e., a probability of less than 50 
percent.)

d.  The examiner should discuss evidence 
contained in the Veteran's STRs as well as 
post-service lay and medical evidence in 
support of his or her conclusions.  

e.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

f.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

g.  Note:  It is important that, if any 
opinion and supporting rationale cannot be 
provided without invoking processes 
relating to guesses or judgment based upon 
speculation, the reviewer/examiner should 
clearly and specifically so specify in the 
report, and explain why this is so.

2.  After the above development has been 
accomplished to the extent possible, the 
Veteran's claims should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case and given an 
appropriate period of time for response.  
The case should then be returned to the 
Board, if in order.  

The purpose of this remand is to obtain additional 
development and ensure due process.  The Board does not 
intimate a decision, either favorable or unfavorable, at 
this time.  The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


